Case: 13-60775      Document: 00512732835         Page: 1    Date Filed: 08/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                               United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                 August 13, 2014
                                    No. 13-60775                                  Lyle W. Cayce
                                  Summary Calendar                                     Clerk


RAHIM MOMIN,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 875 665


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rahim Momin, a native and citizen of Pakistan, has petitioned for review
of the Board of Immigration Appeals’ (BIA) decision dismissing his appeal from
the Immigration Judge’s (IJ) denial of his motion to reopen the removal
proceedings. The BIA determined that the motion did not meet the statutory
requirements for a motion to reopen because the motion was not supported by
evidence that materially affected Momin’s eligibility for relief and which was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60775    Document: 00512732835    Page: 2     Date Filed: 08/13/2014


                                No. 13-60775

unavailable and could not have been discovered or presented at the removal
hearing. See 8 C.F.R. §§ 1003.2(c)(1), 1003.23(b)(3). We review the decision on
a motion to reopen under a “highly deferential abuse-of-discretion standard.”
Waggoner v. Gonzales, 488 F.3d 632, 639 (5th Cir. 2007).
      Momin contends that, in light of the totality of the evidence, he
established a prima facie case for adjustment of status. However, he fails to
present any argument that expressly addresses the basis upon which the BIA
denied his motion to reopen, namely, that he had not shown that the
photograph was material to his application for relief and was not previously
available or could not have been discovered or presented at his former hearing.
By failing to brief the issue of whether his motion satisfied the statutory
requirements for a motion to reopen, which alone is a sufficient basis for
denying the motion, see Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th
Cir. 2005), Momin has abandoned any argument that the BIA abused its
discretion in determining that he was not entitled to relief on his motion to
reopen. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Therefore,
his petition for review is DENIED.




                                      2